Although the validity of the Huber grant is not expressly assailed by the complaint in this action, its validity is at issue by reason of the fact that it is set up in the answer as justifying the occupation of the premises in question. The trial judge did not hold that the grant was void but construed it as subject to the public right of passage along the foreshore. The Appellate Division, however, has declared that it "was clearly beyond the power of the commissioners of the land office to convey an unqualified *Page 481 
fee of such foreshore for private purposes;" and cites in support of this proposition Matter of Long Sault Development Co. (212 N.Y. 1) and Coxe v. State of N.Y. (144 N.Y. 396, 405, 407).
The Long Sault case is only remotely applicable, as it involved no question as to rights in the foreshore. The Coxe
case, however, is strictly pertinent. This court there said: "The title of the state to the seacoast and the shores of tidal rivers is different from the fee simple which an individual holds to an estate in lands. It is not a proprietary, but a sovereign right, and it has been frequently said that a trust is engrafted upon this title for the benefit of the public of which the state is powerless to divest itself." Nevertheless, Judge O'BRIEN proceeded to say in the same opinion: "Grants to the owners of the adjoining uplands, either for beneficial enjoyment or for commercial purposes, have long been authorized and recognized as one of the uses to which the state may lawfully apply such lands" — but not for mere speculative purposes.
The Huber grant is unqualified in form. I think it conveyed an exclusive right to the possession of the premises therein described, if the commissioners of the land office possessed the power to make a grant of this character.
The Public Lands Law assumes to confer such power upon them in express terms. (Pub. Lands Law, § 75.) They are a constitutional body, with such powers and duties as now are or hereafter may be prescribed by law. (Const. art. V, §§ 5, 6.)
The cases in which it has been held that the public right to pass along the foreshore was not destroyed by the grant have been cases in which the right was reserved expressly or by necessary or fair implication, oftentimes arising out of the surrounding circumstances. There is no such feature here. There is no substantial interference with navigation. Access to the foreshore *Page 482 
or land between high and low-water mark is obstructed to some extent, but when the state parts with the title to the foreshore it parts with the right to control its occupation. If the grant of lands under water for beneficial enjoyment (or, in other words, in fee simple) was so vast in extent as to amount practically to an alienation of the state's governmental functions along the ocean shore of Long Island, it would, I think, be invalid under the doctrine of Illinois Central Rwy.Co. v. Illinois (146 U.S. 387), where the grant exceeded 1,000 acres, embracing the whole outer harbor of Chicago. For example, I should not be willing to construe the statute as authorizing the commissioners of the land office to shut off the public from the entire south shore of Long Island by granting the strand to the upland owners for beneficial enjoyment as a series of amusement parks. But the exclusive grant of a few hundred feet, for enjoyment in a manner which does not interfere with navigation, appears to be sanctioned by the letter and spirit of the law, whatever we may think of the wisdom of exercising the power. The question, it seems to me, is largely one of degree. An interesting feature developed by a studious examination of the numerous cases involving grants of land under navigable waters is the extent to which great cities have been built up under such grants. In United States v. Mission Rock Co. (189 U.S. 391,406) it was said: "A large and valuable part of the city of San Francisco, extending from the present water front to, in some places, Montgomery street, was at the time of and subsequent to the admission of California into the Union a part of the submerged lands of the bay, but has since been filled in by many hundred grantors under the city and state, who have erected buildings and improvements thereon at costs running into many millions of dollars. All of this was done in aid of commerce, in the upbuilding of a great city upon the bay, and with the encouragement and consent of the general government." *Page 483 
The water front of the city of New York has been similarly developed by extending it over submerged lands for the promotion of the commercial prosperity of the port. (Coxe v. State ofN Y, supra.)
While the immediate purpose of the Huber grant appears to have been to promote, not commerce, but recreation for private gain, it can hardly be asserted that such a use of shore property to a limited extent is detrimental to the public interest in any such sense as to affect the validity of the grant.
For these reasons I concur in the conclusion reached by Judge CHASE, that the judgment should be reversed so far as it affects the defendant Huber.
HISCOCK and COLLIN, JJ., concur with CHASE, J., and WILLARD BARTLETT, Ch. J.; HOGAN, CARDOZO and SEABURY, JJ., dissent from the modification of the judgment on the ground that there should be read into the Huber patent an implied reservation of public rights.
Judgment accordingly.